[J-53A&B-2020][M.O. - Dougherty, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


NANCY K. RAYNOR, ESQUIRE AND           :   No. 35 EAP 2019
RAYNOR & ASSOCIATES, P.C.              :
                                       :   Appeal from the Judgment of Superior
                                       :   Court entered on 3/8/19 at No. 3313
             v.                        :   EDA 2017 (reargument denied 5/14/19)
                                       :   affirming, reversing and remanding the
                                       :   order entered on 8/29/17 in the Court of
MATTHEW D’ANNUNZIO, ESQUIRE;           :   Common Pleas, Philadelphia County,
KLEHR HARRISON HARVEY                  :   Civil Division at No. 0211 January Term,
BRANZBURG LLP; WILLIAM T. HILL,        :   2017
ESQUIRE; MESSA & ASSOCIATES, P.C.;     :
JOSEPH MESSA, JR., ESQUIRE AND         :   ARGUED: May 27, 2020
ROSALIND W. SUTCH, AS EXECUTRIX        :
OF THE ESTATE OF ROSALIND              :
WILSON, DECEASED                       :
                                       :
APPEAL OF: MESSA & ASSOCIATES,         :
P.C. & JOSEPH MESSA, JR., ESQUIRE      :

NANCY K. RAYNOR, ESQUIRE AND           :   No. 36 EAP 2019
RAYNOR & ASSOCIATES, P.C.              :
                                       :   Appeal from the Judgment of Superior
                                       :   Court entered on 3/8/19 at No. 3313
             v.                        :   EDA 2017 (reargument denied 5/14/19)
                                       :   affirming, reversing and remanding the
                                       :   order entered on 8/29/17 in the Court of
MATTHEW D’ANNUNZIO, ESQUIRE;           :   Common Pleas, Philadelphia County,
KLEHR HARRISON HARVEY                  :   Civil Division at No. 0211 January Term,
BRANZBURG LLP; WILLIAM T. HILL,        :   2017
ESQUIRE; MESSA & ASSOCIATES, P.C.;     :
JOSEPH MESSA, JR., ESQUIRE AND         :   ARGUED: May 27, 2020
ROSALIND W. SUTCH, AS EXECUTRIX        :
OF THE ESTATE OF ROSALIND              :
WILSON, DECEASED                       :
                                       :
APPEAL OF: MATTHEW D’ANNUNZIO,         :
ESQUIRE, KLEHR HARRISON HARVEY         :
BRANZBURG LLP, WILLIAM T. HILL,        :
ESQUIRE, AND ROSALIND W. SUTCH,        :
AS EXECUTRIX OF THE ESTATE OF          :
ROSALIND WILSON, DECEASED              :
                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: December 22, 2020


       I respectfully dissent.   While I agree with the majority that the term “civil

proceedings” as used in the Dragonetti Act is ambiguous, I disagree with its conclusion

that the present post-trial motion -- seeking more than a million dollars in contempt

sanctions -- does not qualify as an actionable civil proceeding.

       Initially, the majority recognizes that, under the applicable statutory definition

provided at Section 102 of the Judicial Code, the contempt proceedings comfortably are

civil “proceedings” under the Dragonetti Act.      See Majority Opinion, slip op. at 22

(explaining that, subject to a material exception, proceedings encompass “every

declaration, petition or other application which may be made to a court under law”

(quoting 42 Pa.C.S. §102)). Because, however, the definition does not encompass

actions -- but clearly the Dragonetti Act was intended to apply to actions -- the majority

reasons that “proceedings,” for purposes of the Dragonetti Act, should be read as

entirely excluding intra-case filings (such as Appellants’ post-trial motion for contempt).

See id. at 23.

       Although I concur that strict application of the Section 102 definition would be

unreasonable, I do not believe that the Court, in disregarding it, is faced with the either-

or proposition suggested by the majority.     Rather, it seems more likely to me that the

Legislature chose the broader term to encompass both actions and certain intra-case

proceedings.

       In this regard, the Dragonetti Act closely tracks the language of Section 674 of

the Restatement Second of Torts, from which it seems most likely to have been derived.


                        [J-53A&B-2020][M.O. – Dougherty, J.] - 2
Accordingly, courts have referenced the commentary to the Restatement in interpreting

the Pennsylvania enactment.1 The comments from the Restatement make clear that an

action for wrongful use may be based on intra-case proceedings qualifying as ancillary

ones:

              f. Ancillary proceedings. A particular civil proceeding may
              be ancillary to other proceedings . . .. Even though the
              principal proceedings are properly brought, the ancillary
              proceeding may be wrongfully initiated. In this case the
              wrongful procurement and execution of the ancillary process
              subjects the person procuring it to liability under the rule
              stated in this Section.
Restatement (Second) of Torts § 674, cmt. f (Am. Law Inst. 1977).

        Although I certainly would not hold that all petitions, motions, and applications

trigger ancillary proceedings for purposes of the Dragonetti Act, presently, I support the

Superior Court’s conclusion that Appellants’ high-stakes contempt petition was

“tantamount to the filing of a civil lawsuit.” Raynor v. D’Annunzio, 205 A.3d 1252, 1261

(Pa. Super. 2019) (explaining that, “[i]n a fashion similar to a civil lawsuit, the parties

exchanged pleadings, and the trial court held a hearing, issued an adjudication of

contempt, and imposed sanctions”).

        The majority also takes the position that acceptance that some intra-case matters

may implicate the Dragonetti Act would render the sanctions provisions of Rule of Civil

Procedure 1023.1 or the Act itself superfluous. See Majority Opinion, slip op. at 23. In

my view, however, the availability of discretionary, sanctions-based relief does not

supplant the substantive entitlement to compensatory damages prescribed by the

1 See, e.g., U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 383, 394 (3d Cir. 2002)
(explaining that the tort of wrongful use of civil proceedings “as applied in Pennsylvania
conforms with section 674 of the Second Restatement of Torts”); Rosen v. Am. Bank of
Rolla, 627 A.2d 190, 192 (Pa. Super. 1993) (“The statutory definition of the tort is now in
agreement with the Restatement (Second) of Torts, § 674.”).


                        [J-53A&B-2020][M.O. – Dougherty, J.] - 3
Legislature. See generally Villani v. Seibert, 639 Pa. 58, 80, 159 A.3d 478, 491 (2017)

(explaining that the Dragonetti Act “manifests a legislative purpose to compensate

victims of frivolous and abusive litigation and, therefore, has a strong substantive,

remedial thrust”).2 Indeed, the Note to Rule 1023.1 specifically explains that “Section

8351 et seq. relating to wrongful use of civil proceedings” provides “additional relief from

dilatory or frivolous proceedings.” Pa.R.C.P. No. 1023.1, Note (emphasis added).

       Finally, the majority does not reach the issue of Appellee’s standing to assert the

Dragonetti action as its holding renders the argument obsolete. Conversely, I would

hold that Appellee had standing to bring the action for wrongful use of civil proceedings.

Generally, standing under the Dragonetti Act requires that the complainant be a party to

the underlying action. See Hart v. O’Malley, 544 Pa. 315, 322, 676 A.2d 222, 225

(1996). However, this Court recognized in Hart that there is an “exception to that rule in

recognition of the nature and effect of certain civil proceedings.” Id. That exception

exists when a “civil proceeding operate[s] against a non-party in a direct and particular

way as fully as against a party[.]” Id.

       Here, although Appellees were not parties to the underlying action that gave rise

to the Dragonetti claim, the trial court imposed a sanction of nearly $950,000, which was

eventually overturned on appeal. Nevertheless, Appellants moved for the issuance of

writs of attachment, execution in attachment, and summonses upon various garnishees,

including Citizen’s Bank, where Appellees had numerous bank accounts. Particularly,

given the severity of the sanction and the ensuing enforcement actions by Appellants,

Appellees were aggrieved in a direct and specific fashion.

       Justice Donohue joins this dissenting opinion.

2To the degree that the majority suggests that Villani or any other decision of this Court
has already embraced the proposition that the Dragonetti Act cannot apply to intra-case
proceedings, see Majority Opinion, slip op. at 23, I respectfully disagree.


                        [J-53A&B-2020][M.O. – Dougherty, J.] - 4